Exhibit 10.22

YRC WORLDWIDE INC.

10990 Roe Avenue

Overland Park, Kansas 66211

July 7, 2011

Morgan Stanley Senior Funding, Inc.

1585 Broadway, Floor 04

New York, New York, 10036

Re: Termination of Commitment Letter and Fee Letter

Ladies and Gentleman:

Reference is made (i) to that certain letter effective as of May 16, 2011 (the
“Commitment Letter”) by and among Morgan Stanley Senior Funding, Inc. (“Morgan
Stanley”) and YRC Worldwide Inc. (“YRCW”), regarding an agreement to use best
efforts to arrange an up to $400 million Senior Secured Financing and a $50.0
million commitment of Morgan Stanley in respect thereof and (ii) to that certain
fee letter effective as of May 16, 2011 (the “Fee Letter”) by and among Morgan
Stanley and YRCW, regarding certain fees payable in connection with such
engagement.

In accordance with the terms of the Commitment Letter and the Fee Letter, YRCW
hereby notifies you that it terminates the Commitment Letter and the Fee Letter;
provided that the terms of the Commitment Letter relating to (i) costs and
expenses and fees, (ii) indemnification, (iii) confidentiality and
(iv) governing law shall survive termination of the Commitment Letter. Morgan
Stanley acknowledges that the conditions Morgan Stanley must have satisfied to
be entitled to receive payment of the Morgan Stanley Alternative Transaction Fee
under Paragraph 2 of the Fee Letter have not been, and cannot be, satisfied and
that, notwithstanding the terms of the Commitment Letter and the Fee Letter,
Paragraph 2 of the Fee Letter shall not survive termination of the Commitment
Letter nor the Fee Letter.

For the avoidance of doubt, termination of the Commitment Letter and the Fee
Letter does not terminate Morgan Stanley’s obligations under that certain
Confidentiality Agreement dated as of February 1, 2011 by and between Morgan
Stanley and YRCW.

[This space intentionally left blank]



--------------------------------------------------------------------------------

YRC WORLDWIDE INC. By:     Name:   Title:
 

 

Acknowledged and agreed: MORGAN STANLEY SENIOR FUNDING, INC. By:     Name: Ron
Kubick Title: Managing Director

 

2